Dae.

From

lo

NC

'

Fe loFZ

Case 4:20-cv-05309-PJH Document 101 Filed 10/20/20 Page 1 of 4

 

pines LSPA, bllacdy SIT, 18701 Ole Huy 66, Rctic, MO 6306

Chief Judge Phyllis J, Hami ton, Oakland CourctFouse.
136 Clay St. Rm "3 Dak land , CA FA bol7. )
“KH

| 1040 “Ta frais (Séhikh v. Mauchin, No, 20-CVv~05304, Sept 24 202)

Dear Judge Hamilton ;

Streetiags, my name isi Mec. Tsk A& balla-d and ae wi

You ae eee the Following . On Sept a4, 2020 —_ i Ssue
da Onder concecning Vher nationwide. class action suit

& +he US, adaail las funds (Cares Aet}eison Case. 0rq) ;
iad eal You for your dug dili ence in helping Pook. prvonecs

ig froerica. Nevertheless , id m weeting You Concerning the
dead line (10,30, 2620, Fri) te File +h 1040 fem;
U.S, Tndividual “TEencome Tax Focm.

TT hee Prison a an ny Misses East Caivecabadniel Coven
(MECC) has waited unti| today 10.15, 20 Cthuc) to
have the ‘allowing clocumernts posted tm the

Prison ~ library ;

ei LeS Fil Rectacn a dim liFied +4 INFO
XDATED. 0.3.20 41) ¥e aug. — we ’

and

~ Economic —Limpact Payment FAQ (ELP 2620
* NO DATE. e f ( ?

 

 

 

(OVER)

 
° Pa FZ

Case 4:20-cv-05309-PJH Document 101 Filed 10/20/20 Page 2 of 4

However, the MAIN PROBLEM is the prison (MEcc} Ls
withholdin and pepe the issuing of +he ]040 form,

U.S, cen ividual ncome Ta oom to posoner() @,

MECC.
TL asked Mes, Lacey the Fm / Faction Urait Mangez of

a the prison housing unite (#3) ln assigned 1D,

When will oeiSone(s) be receiving +he YOHo foe
Ms, Lacey am te me today, |0.15.20 TA) @
“S. 1S pm ee owt TK nina when Mece prisonucs wi [|
be, receiving there 040 Tay forms,”

The orig teil stary /natice that the- prison administeaben
posted in “thee pcisad unit has a Webs (te- er

nes tetPribon Case, ong, hand written ovr the uvotice , a.
(Note! this notice iS ONE pas the entire lawsuit

has Not been posted ).

pees DON’T have access to the iahecne (CaastctP sen,

and my mom is eldecly and ceticed, doesat-navigate the
in nck Nery WELL. Bel ee TLsureyed [00 of he 256 prisonest5)
housed im. lof the 5p rico ~Rousyia unit) hone and ALL oe them have

stated they dont have access 18 Ye teernef either ti

A ang as of lO, 15.20 ) we admin stration here has i po ae
ie 1040 forams, With only(Ip)4on buses de ys left oF the deadlines its Vey
interesting sats the eee prison has Ni OT p mn out te. (040 forms,

TP herd, if Not imp sible fo get the 104 fovtins, BE Foge
the ( IO. 30, "tb , Fy dead line ee OL EASE helo,

Tn conclusion, can you PLEASE. exctend He 10,30, 20. deadline: to

Dec 30, 20 79 ry
TAN KK. You "VERY Muctt bt]

 

is —O. SM). &
a ere at & Beller 1 (20

oo.
FST

na Ow
o
TAT |

Yee Ge « 10 S6b*

his coresfprdence is from an inmate in the custody of
“the Missour# Department of Corrections. The Department
—_ . .

cs not responsible for the content of this correspondence.
for information about the Department or to verify
Gnformation about the offender, please visit our website at

Syvww.doc.mo.gov.

  

Case 4:20-cv-05309-PJH Do

L Lease bail Jo 630

#30 - 30
i6 OCT 2020 PMS L

Wn.

 

 

Maiied from:
Missouri Eastern
Correctional Center

Judge Phyllis T. tami |-tan
Dak land Couct house,
\40\ Clay Sy Rm* 3,
Oakland CA ANGIZ

pgp fell ldbaaov bleh lsh Belt lls

iD
in

 
Case 4:20-cv-05309-PJH Document 101 Filed 10/20/20 Page 4 of 4

4Sam

; j f a
te ; [~
aD
N
nn 4
Qs
oar
a a
fog sie

Mailed

 
